Exhibit 10.2

MASTER FIELD SERVICES AGREEMENT

THIS MASTER FIELD SERVICES AGREEMENT (this “Agreement”) is made and entered into
to be effective as of January 1, 2013, by and between DIAMONDBACK E&P LLC
(“Operator”) and BISON DRILLING AND FIELD SERVICES LLC (“Contractor”).

RECITALS:

A. Operator is employed in numerous business activities, including, but not
limited to, the exploration, development, production, treatment, storage, and
marketing of oil, gas, coal bed methane and other minerals for itself and for
the account of others.

B. Operator desires, from time to time, to (i) employ the services of Contractor
or (ii) purchase or lease goods, equipment or facilities from Contractor in
connection with Operator’s exploration for oil and gas as provided herein.

C. Contractor represents that it has (i) fully trained personnel capable of
efficiently performing services as required by Operator and/or (ii) goods,
equipment and facilities that are free from defects and capable of satisfying
the requirements of Operator as set forth herein.

NOW, THEREFORE, in consideration of the premises, covenants and conditions
herein, and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Operator and Contractor hereby agree as follows:

1. Purchase of Work. This Agreement and the Field Services Agreement (as
hereinafter defined) shall control and govern any and all (i) performance of
services by Contractor for Operator (the “Services”) and (ii) purchase or lease
of goods, materials, supplies, tools, manufactured articles, equipment or
facilities by Operator from Contractor (the “Goods”). The Services performed and
the Goods delivered (hereinafter collectively referred to as the “Work”) will be
as requested by Operator to Contractor and accepted by Contractor (subject to
any mutually agreed upon modifications) and will be defined by separate orders
(either verbal or written) (each an “Order”). This Agreement and the Field
Services Agreement shall be deemed to be incorporated in full in every Order
effective upon the giving of such Order if verbal or the receipt of such Order
by Contractor if written. Operator shall endeavor to provide written
confirmation of any oral Orders within ten (10) working days after same are
given, but the failure to do so shall not invalidate the Order or the
obligations of the parties arising hereunder by reason of such Order.

2. Field Services Agreement. The terms and conditions pursuant to which
Contractor shall provide the Work shall be as set forth in the Field Services
Agreement attached hereto as Exhibit “A” (the “Field Services Agreement”) and
incorporated by reference.

3. Compensation. Operator shall compensate Contractor for the Work in accordance
with the rate schedule attached hereto as Exhibit “B”, except with respect to
trailers, forklifts and well spudders, which shall be subject to the rate
schedule attached hereto as Exhibit “C”.



--------------------------------------------------------------------------------

4. Term. This Agreement may be terminated at the option of either party by
giving the other party written notice to that effect, which termination shall
become effective thirty (30) calendar days after the giving of such written
notice; however, neither party hereto shall, by the termination of this
Agreement, be relieved of its respective obligations arising from or incident to
Work being performed hereunder under an accepted Order not yet fully performed
at or prior to the time the termination of this Agreement becomes effective. For
the avoidance of doubt, the parties agree that the Field Services Agreement
shall have the same term as this Agreement, it being the intent of the parties
that this Agreement and the Field Services Agreement shall terminate on the same
date.

5. No Obligation to Request/Accept Work. This Agreement does not obligate
Operator to issue any Order to Contractor or to accept Contractor’s offers in
response to a request to perform Work, and it does not obligate Contractor to
accept an Order from Operator.

6. Notices. Except as provided otherwise in paragraph 1 above, all notices or
other communications hereunder (and the term “notices” as used in this paragraph
includes communications) shall be in writing and may be effected by (i) personal
delivery, (ii) registered or certified mail, postage prepaid with return receipt
requested,” (iii) sent and delivered by a nationally recognized overnight
delivery service, or (iv) by email with written confirmation promptly thereafter
in accordance with clauses (i), (ii) or (iii) or by return email. Mailed notices
shall be addressed to the parties at the addresses appearing below, but each
party may change its address by written notice to the other party in accordance
with this Agreement. Notices delivered personally shall be deemed communicated
as of actual receipt; mailed notices shall be deemed communicated upon receipt,
refusal or as of the first attempted date of delivery if unclaimed; and email
notices shall be deemed communicated as of the date of actual receipt; provided,
emails not received between the hours of 8:30 a.m. and 5:00 p.m. local time on a
date which is not a Saturday, Sunday, or federal or state holiday (business
day), shall be deemed received at 8:30 a.m. on the next business day.

 

If to Operator:

   Diamondback E&P LLC       500 West Texas, Suite 1210       Midland, Texas
79707       Attention: Travis Stice       Email: tstice@windsorenergy.com   

If to Contractor:

   Bison Drilling and Field Services LLC       11800 HWY 191       Midland,
Texas 79707       Attention: Kaes Van’t Hof      
Email: kvanthof@bisonenergyservices.com   

7. Entire Agreement. This Agreement together with the Exhibits hereto constitute
the entire agreement between the parties hereto pertaining to the subject matter
hereof and supersede all prior agreements, understandings, negotiations, and
discussions, whether oral or written, of the parties pertaining to the subject
matter hereof.

8. Assignment. Neither party shall assign this Agreement or any part hereof, nor
shall either party assign or delegate any of its rights or obligations
hereunder, without the prior written consent of the other. Any purported
assignment made without such consent shall be void and of no force and effect.
Except as otherwise provided herein, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors, assigns, and legal representatives.

 

2



--------------------------------------------------------------------------------

9. Amendment. This Agreement may be amended only by an instrument in writing
executed by the parties hereto.

10. Waiver. Any of the terms, covenants, representations, warranties, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the party hereto waiving compliance. The failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect the right of such party at a later time to enforce the performance of
such provision or any other provisions hereof.

11. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Texas, excluding any conflicts-of-law rule or
principle that might refer construction of such provisions to the laws of
another jurisdiction.

12. Execution Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument. All such counterparts together shall constitute for all purposes one
agreement.

13. Conflict. In the event of a conflict between the terms and provisions of
this Agreement and the terms and provisions of the Field Services Agreement, the
terms and provisions of this Agreement shall control.

(signature page following)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Operator and Contractor have executed this Agreement as of
this 28th day of January, 2013, to be effective as of the day and year first
written above.

 

OPERATOR:

DIAMONDBACK E&P LLC

By:

  /s/ Travis Stice   Travis Stice   Chief Executive Officer CONTRACTOR:

BISON DRILLING & FIELD SERVICES LLC

By:

  /s/ Kaes Van’t Hof   Kaes Van’t Hof   Chief Executive Officer

 

4



--------------------------------------------------------------------------------

EXHIBIT “A”

Field Services Agreement

See attached.



--------------------------------------------------------------------------------

EXHIBIT “A”

FIELD SERVICES AGREEMENT

THIS FIELD SERVICES AGREEMENT (this “Contract”), effective this 1st day of
January, 2013, is by and between BISON DRILLING AND FIELD SERVICES LLC
(hereinafter referred to as “Contractor”) and DIAMONDBACK E&P LLC (hereinafter
referred to as “Company”).

W I T N E S S E T H:

WHEREAS, Operator and Contractor have entered into that certain Master Field
Services Agreement (the “Master Field Services Agreement”) of even date
herewith, which provides that any Work provided by Contractor shall be subject
to the terms and conditions set forth in this Contract.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, the Parties hereto mutually agree as follows:

1. Definitions. Unless otherwise defined in this Contract, any term used in this
Contract that is capitalized, but not defined, shall have the same meaning as
set forth in the Master Field Services Agreement. Any reference herein to this
Contract shall also be deemed a reference to the Master Field Services Agreement
and any reference herein to Company shall also be deemed a reference to Operator
under the Master Field Services Agreement.

2. Time for Performance. Time is expressly declared to be of the essence under
this Contract. If Contractor fails to timely perform any Work under this
Contract, Company has the option to terminate such Work.

3. Term. This Contract shall have the same term as the Master Field Services
Agreement, it being the intent of the parties that this Contract and the Master
Field Services Agreement shall terminate on the same date.

4. Acceptance of Work. Upon Company notifying Contractor of Work desired, and
Contractor’s acceptance thereof, Contractor will commence the Work at the agreed
upon time and place, and continue such Work diligently and without delay, in a
good and workmanlike manner, and in strict conformity with the specifications
and requirements contained herein and in any related Order.

5. No Obligation to Request/Accept Work. This Contract does not obligate Company
to issue any Order to Contractor or accept Contractor’s offers in response to a
request to perform Work, nor does it obligate Contractor to accept an Order from
Company.

6. Contractor Authorized Agent. Any person employed by Contractor and in charge
of either the personnel or equipment of Contractor shall be the authorized agent
of Contractor for the purpose of accepting any Order.

 

1



--------------------------------------------------------------------------------

7. Company Designated Representative. Company shall appoint and provide
Contractor written or oral notice of its designated representative for each Work
project. No representative shall have authority to change or modify the terms of
this Contract unless expressly so authorized in writing by Company.

8. Confidentiality. Information, including geological and geophysical
information, obtained by Contractor while performing Work, including but not
limited to information concerning depth, formations penetrated, proprietary
completion or treatment techniques and protocols, and the results of coring,
testing and surveying, is proprietary to Company and confidential and shall not
be divulged by Contractor or Contractor’s employees, agents, representatives or
subcontractors to any person or entity other than persons designated by Company
in writing. Contractor shall be responsible for the safekeeping and protection
of all such information in its (or its employees’, representatives’, agents’ or
subcontractors’) control and/or custody and Company shall have the general right
of inspection to determine whether such information is secure.

9. Delivery Tickets/Time Sheets and Maintenance of Records.

(a) Delivery tickets covering any Goods furnished hereunder or in connection
with any Services and time sheets covering any Work shall be in a form
acceptable to Company and shall be delivered to Company each day at the office
of Company or the Work site, as designated by Company. Each delivery ticket and
time sheet shall be properly certified by Contractor. Upon receipt of such
delivery tickets and time sheets, a representative of Company shall review and
approve same (if satisfactory) in writing.

(b) Contractor agrees to retain all books and records (i.e., payroll records,
accounting records, payment records, invoices, time reports and
travel/entertainment expense reports) relating to Work performed hereunder for a
twenty-four (24) month period commencing at the end of the calendar year in
which the applicable Work was completed, and for any additional period as may be
necessary to permit Company to complete any audit commenced within such period.
These records should, at minimum, include rate schedules prevailing during the
Contract term, payroll records of individuals performing Work under the
Contract, invoices for purchases for Company’s account and any expense reports
including reports for travel and entertainment of Company’s employees or
representatives. Representatives and auditors of Company shall have access at
any time during normal working hours to the books and records maintained by
Contractor relating to this Contract and any of the Work performed hereunder,
and shall have the right to copy and audit such books and records.

10. Terms of Payment.

(a) Company will pay Contractor for Work satisfactorily rendered hereunder
(i) in accordance with Contractor’s rate schedule set forth in the Master Field
Services Agreement or (ii) at such other rates and/or prices as are agreed to by
Contractor and Company in the applicable Order.

 

2



--------------------------------------------------------------------------------

(b) Prior to acceptance of any Order, Contractor shall deliver to Company a copy
of any revisions to the rate and price schedule in effect on the date of this
Contract. No such revisions shall be effective until approved by Company and in
no event sooner than ten (10) days after such notice is received by Company
unless otherwise agreed to by Contractor and Company.

(c) The rates to be paid to Contractor by Company for the actual performance of
the Work shall be in lieu of any other charges for materials or supplies
furnished by Contractor for use in the Work or any separate charges for
transportation of tools, equipment and labor or time required to transport
tools, equipment and labor to and from the location of such Work, unless
otherwise specified in the scheduled rates.

(d) No stand-by rate or other rates shall apply for personnel or equipment when
such personnel or equipment is not at Company’s disposal.

(e) The Parties expressly agree that, except as expressly provided herein to the
contrary, the rates agreed to be paid to Contractor by Company shall be
inclusive of (i) insurance premiums paid by Contractor in acquiring and
maintaining the insurance required by this Contract, and (ii) taxes, fees,
licenses and permits required pursuant to Section 13 hereof. Contractor
represents to Company that all rate schedules of Contractor provided to Company
include the foregoing matters.

11. Time of Payment.

(a) Contractor shall provide Company an invoice in a form acceptable to Company
at Company’s address set forth in the Master Field Services Agreement, in
accordance with instructions provided at the time of the issuance of the
applicable Order, or if no such instructions were given, at the end of each
month during the course of the Work. Payment shall be made by Company within
sixty (60) days of receipt of Contractor’s invoice for Work performed to
Company’s satisfaction.

(b) If Company disputes any item billed, Company shall, within sixty (60) days
of receipt of Contractor’s invoice, notify Contractor of the item disputed and
specify Company’s complaint. Payment of such item shall be withheld until
settlement of the dispute; however, any undisputed portion shall be paid within
the time period specified. Invoices received in a form unacceptable to Company
or not in accordance with this Contract shall be returned by Company to
Contractor unpaid within sixty (60) days of receipt by Company.

12. Standard of Performance.

(a) Contractor warrants (i) that all Work shall be performed in compliance with
all applicable laws, rules and regulations (including all safety codes,
statutes, regulations, precautions, and procedures) and utilizing all necessary
or desirable personal protective equipment and devices, whether suggested or
required by safety associations, government agencies, municipalities or
otherwise; (ii) that all Work shall be done with the utmost skill, care and
diligence, in a good and workmanlike manner, in accordance with the terms hereof
and good industry standards of performance and in a timely manner

 

3



--------------------------------------------------------------------------------

and shall conform to all terms and specifications set forth in the applicable
Order and/or this Contract and any other written instructions applicable to the
Work; (iii)that all Goods and Contractor’s tools, machinery and equipment shall
be the best quality for their purposes, maintained to be free from defect, meet
all engineering standards and specifications provided by Company, have been
prepared, tested and shipped in accordance with the provisions hereof and in all
applicable Orders and shall be free and clear of any liens, encumbrances or
security interests; and (iv) that Contractor, its subcontractors and their
employees are sufficiently experienced and suitably trained to perform the Work.

(b) Contractor shall obtain, and assign to Company, to the maximum extent
reasonably possible, manufacturer, vendor and supplier warranties with respect
to Goods, materials, supplies, tools, machinery and equipment obtained or used
by Contractor in the performance of the Work.

(c) Any portion of the Work found defective or unsuitable shall be promptly
removed, replaced or corrected by Contractor without additional charge to
Company.

(d) Contractor shall comply with the terms and conditions regarding drugs and
alcohol set forth in Exhibit A hereto.

(e) If Company shall have reason to be dissatisfied with the conduct of
Contractor’s employees or representatives employed on Company’s premises,
Contractor shall, on receiving particulars of the complaint, promptly
investigate and, if necessary, make a change in the appointment or practices
required to provide the Work contracted for. Contractor shall not employ in
connection with any Work any employee whose employment violates applicable labor
laws.

(f) Unless otherwise specified in the Order, Contractor shall deliver (or cause
to be delivered) all Goods F.O.B. the location specified in the Order.

(g) Re-Performance of the Work or alterations, repairs or replacements necessary
to meet the standard of care and warranties in this Section 12 shall not
constitute Company’s exclusive remedy with respect to the applicable Order or
this Contract. Company’s failure to make an inspection or test or to discover
defective workmanship, Services or Goods shall not relieve Contractor from any
responsibility under the applicable Order, and payment of any funds by Company
shall not constitute a waiver of such defects.

13. Compliance with Laws.

(a) Contractor shall obtain all permits and licenses required for it to perform
the Work and shall otherwise comply with all laws, rules, regulations,
ordinances, judgments, orders and other official acts of all federal, state,
municipal, foreign and other agencies or regulatory bodies (“Governmental
Authorities”) that are now or may, in the future, become applicable to
Contractor and Contractor’s business, equipment and personnel engaged in the
performance of the Work or this Contract, or arising out of or incident to such
performance. Specifically, Contractor shall comply, where required by law, with
the Environmental Laws set forth in Exhibit B hereto and the Federal Contract
Provisions set forth in Exhibit C hereto.

 

4



--------------------------------------------------------------------------------

(b) Contractor further agrees to pay all taxes, charges and fees levied or
assessed on Contractor by any Governmental Authority in connection with or
incident to the performance of the Work or this Contract, including but not
limited to unemployment insurance, withholding taxes, social security taxes, old
age benefits and other social security benefits and taxes upon wages of
Contractor, its agents, employees and representatives. Contractor agrees to
reimburse Company on demand for all such taxes, fees, licenses and charges that
Company may be required or deem it necessary to pay on account of the agents,
employees and representative of Contractor or its subcontractors.

14. Force Majeure. Under the terms of this Contract, “Force Majeure” shall mean
acts of God, strikes, lockouts, other industrial disturbances, acts of the
public enemy, laws and regulations, wars or war-like action, arrests or other
restraints of governments (civil or military), blockades, insurrections, riots,
epidemics, landslides, lightning, earthquakes, hurricanes, fires, storms,
floods, washouts, civil disturbances, confiscation or seizure by any government
or public authority, and any other similar causes, that are not reasonably
within the control of the Party claiming a Force Majeure and that by the
exercise of due diligence such Party shall not have been able to avoid or
overcome. Except as specifically provided otherwise in this Contract, if either
Party is rendered unable, wholly or in material part, by reason of Force Majeure
to carry out any of its obligations hereunder, then on such Party’s giving
notice and reasonably full particulars of such Force Majeure in writing to the
other Party within five (5) days after the occurrence of the cause relied on,
such obligation of the Party giving such notice, so far as it is affected by
such Force Majeure, shall be suspended during the continuation of any inability
so caused and such cause shall, as far as practicable, be remedied with all
reasonable dispatch by such party; provided, this Section shall not be construed
to require a Party to settle or overcome labor disputes or strikes, except on
terms satisfactory to the affected Party in its sole discretion.

15. Indemnity Obligations.

(a) Definitions. The following terms shall have the designated definitions.

“Company Group” shall mean, individually or in any combination, Company, the
Company’s parent, affiliates, subsidiaries, joint venturers, joint interest
owners, partners, co-owners, co-lessees, contractors (other than Contractor) and
subcontractors and each of their respective directors, officers, agents,
representatives, employees and invitees.

“Contractor Group” shall mean, individually or in any combination, Contractor,
the Contractor’s parent, affiliates, subsidiaries and subcontractors, and each
of their respective directors, officers, agents, representatives, employees and
invitees.

“Defend” shall mean the obligation of the indemnitor at the indemnitees’
election (i) to defend the indemnitees at its sole expense or (ii) to reimburse
the indemnitees’ reasonable expenses incurred in defending themselves.
Notwithstanding the indemnitee’s election of option (i) above, the indemnitee
shall be entitled to participate in its defense.

 

5



--------------------------------------------------------------------------------

“Claims” shall mean all claims, demands, causes of action, liabilities, damages,
judgments, fines, penalties, awards, losses, costs, expenses (including, without
limitation, attorneys’ fees and costs of litigation) of any kind or character
arising out of, or related to, the performance of or subject matter of this
Contract or any work, including, without limitation, property loss, destruction
or damage, personal or bodily injury, sickness, disease or death, loss of
services and/or wages, or loss of consortium or society.

(b) GENERAL INDEMNITY. CONTRACTOR SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD
HARMLESS COMPANY GROUP FROM AND AGAINST ANY AND ALL CLAIMS ARISING IN FAVOR OF
ANY PERSON OR ENTITY, INCLUDING, BUT NOT LIMITED TO, CONTRACTOR’S
SUBCONTRACTORS, REPRESENTATIVES, EMPLOYEES, AGENTS, OR INVITEES (OR THEIR
REPRESENTATIVES, EMPLOYEES, AGENTS, OR INVITEES) EXCEPT AS MAY RESULT FROM THE
SOLE OR CONCURRENT NEGLIGENCE (THAT IS, TO THE EXTENT OF THE PERCENTAGE OF THE
NEGLIGENCE) OF COMPANY GROUP. COMPANY SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD
HARMLESS CONTRACTOR GROUP FROM AND AGAINST ANY AND ALL CLAIMS ARISING IN FAVOR
OF COMPANY’S SUBCONTRACTORS, REPRESENTATIVES, EMPLOYEES, AGENTS, OR INVITEES (OR
THEIR REPRESENTATIVES, EMPLOYEES, AGENTS, OR INVITEES) EXCEPT AS MAY RESULT FROM
THE SOLE OR CONCURRENT NEGLIGENCE (THAT IS, TO THE EXTENT OF THE PERCENTAGE OF
THE NEGLIGENCE) OF CONTRACTOR GROUP.

(c) INDIRECT OR CONSEQUENTIAL DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY’S GROUP (AS DEFINED ABOVE) FOR ANY SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES RELATED TO OR IN CONNECTION WITH THIS
CONTRACT, THE SERVICES OR ANY EQUIPMENT, INCLUDING BUT NOT LIMITED TO ANY CLAIMS
IN CONNECTION WITH INJURY, LOSS OR DAMAGE TO ANY PROPERTY, ANY LOSS OF PROFITS
OR BUSINESS OPPORTUNITY, AND ANY LOSS OF USE OF THE EQUIPMENT, IRRESPECTIVE OF
THE REASON OR CAUSE OF SUCH DAMAGES, WHETHER ANY OF SUCH DAMAGES OCCUR DURING OR
AFTER THE PERIOD OF THIS CONTRACT, OR THAT THE CLAIM FOR SUCH DAMAGES IS BASED
ON WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF ANY NATURE
WHATSOEVER.

 

6



--------------------------------------------------------------------------------

(d) INTELLECTUAL PROPERTY INDEMNITY. CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS COMPANY GROUP FROM ANY AND ALL LOSSES FOR INFRINGEMENT OF A PATENT OR
PATENTS, COPYRIGHTS, TRADEMARKS OR ANY OTHER INTELLECTUAL PROPERTY RIGHT OR
TRADE SECRETS MISAPPROPRIATION GROWING OUT OF OR INCIDENT TO THE WORK OR THE
EQUIPMENT OR MATERIALS FURNISHED BY CONTRACTOR IN ITS PERFORMANCE OF THE WORK.

(e) Anti-Indemnity Statutes. In the event this Contract is subject to the
indemnity limitations of any state anti-indemnity statute (including, but not by
way of limitation, Chapter 127 of the Texas Civil Practices and Remedies Code or
any successor statute), and so long as such limitations are in force, each Party
covenants and agrees to support the mutual indemnity obligations contained in
this Section 15 by carrying insurance (or qualified self-insurance) of the types
and in the amounts not less than those specified in Exhibit D to this Contract,
for the benefit of the other Party. In the event this Contract is subject to the
indemnity limitations of Wyoming (including, but not by way of limitation, Wyo.
Stat. §§ 30- 1-131, et seq. or any successor statute), this Section 15 shall be
interpreted to give the fullest effect to it terms not inconsistent with the
provisions of those limitations.

(f) Enforcement of this Contract. Nothing in this Section 15 shall be construed
to prevent either Party from enforcing their rights under the terms of this
Contract.

16. Insurance.

(a) Contractor’s Insurance. Contractor shall carry insurance (with insurance
companies with a minimum Bests Rating of A-, X or its equivalent from other
professional rating companies satisfactory to Company) in the amounts set forth
in Exhibit D effective prior to the commencement of any Work under this
Contract, and such insurance shall be maintained in full force and effect at all
times Work is performed and/or this Contract is in effect. In each such policy,
except Worker Compensation and Employers Liability, to the extent of the
liabilities agreed to be assumed by Contractor, Contractor shall cause (i) the
insurer to waive all rights of subrogation against Company Group, (ii) Company
Group to be listed as additional insureds and (iii) such policy to be primary as
to any other policy of Company Group or otherwise. Before engaging in any Work
hereunder, Contractor shall furnish Company an executed Certificate of Insurance
(in form satisfactory to Company) evidencing the foregoing insurance. Contractor
shall cause each insurer to agree to give Company at least thirty (30) days
written notice of cancellation or expiration of any such policies or of any
other changes that would materially reduce the limits or coverage (or increase
the costs to Company) of such policies. Notwithstanding any provision herein to
the contrary, failure to secure the insurance coverage, the failure to comply
fully with any of the insurance provisions of this Contract, or the failure to
secure such endorsements on the policies as may be necessary to carry out the
terms and provisions of this Contract, (x) shall in no way act to relieve
Contractor from the obligations of this Contract, and (y) shall constitute
grounds for the immediate termination of this Contract by Company (in addition
to any other rights or remedies available to Company).

 

7



--------------------------------------------------------------------------------

(b) Waiver of Subrogation. Company and Contractor each hereby waives any and all
rights of recovery against the other Group, as defined above, for loss of or
damage to such waiving Party or its property or the property of others under its
control, where such loss or damage is insured under any insurance policy in
force at the time of such loss or damage. Company and Contractor shall, upon
obtaining the policies of insurance required hereunder, give notice to the
insurance carrier or carriers that the foregoing mutual waiver of subrogation is
contained in this Contract.

17. Incident Reports. Contractor shall immediately notify Company in the event
of any incident resulting in injury to any person or property damage in excess
of $500.00 and arising out of the Work. Contractor shall prepare and furnish
Company a copy of an incident report within ten (10) calendar days thereof, and
when requested, shall furnish Company with a copy of all reports made by
Contractor to Contractor’s insurers with respect thereto.

18. Independent Contractor. Contractor shall be an independent contractor with
respect to the performance of all Work, and neither Contractor nor anyone
employed by Contractor shall be deemed for any purpose to be the employee,
agent, servant, borrowed servant or representative of Company in the performance
of any Work. Company shall have no direction or control of Contractor or its
employees, agents, representatives or subcontractors, except in the results to
be obtained. However, the foregoing shall in no way affect or preclude the right
of the Company Group to assert any statutory employer defense or other defense
which may exist. The Work contemplated herein shall meet the approval of Company
and be subject to the general right of inspection of Company to secure the
satisfactory completion thereof. The actual performance and supervision of all
Work shall be by Contractor, but Company or its representatives shall have full
and complete access to the Work site to determine whether the Work is being
performed by Contractor in accordance with all provisions of this Contract and
applicable Orders and for reasons otherwise stated in this Contract. No
provisions herein shall be construed as creating a partnership, joint venture or
other association whereby the Company and Contractor would be jointly liable or
liable as partners or co-venturers.

19. Protection from Liens. Contractor shall timely pay and discharge all claims
to third party vendors or service providers for Goods and Services furnished to
Company hereunder and to allow no lien or charge to become fixed upon any
property of Company or any property under the management or control of Company,
including any property for which Company is providing goods or services.
Contractor shall defend, indemnify and hold harmless Company against any and all
such claims or liens. In the event of any such claim or lien, Company shall have
the right to withhold payment from Contractor of an amount sufficient to satisfy
any such claim or Hen together with all expenses, costs or legal fees related
thereto. All requests for payment by Contractor shall be accompanied by proof
satisfactory to Company that there are no unsatisfied claims for such third
party Goods or Services. Contractor hereby waives, and releases Company and all
its successors and assigns from, all claims, demands, liens, security interests
and other rights of every kind and character, whether constitutional, statutory,
contractual, tortious or equitable, that Contractor now holds or may acquire in,
on or against the property of the Company, now owned or hereafter acquired or
any property now or in the future under the management or control of Company;
provided however that nothing herein shall be interpreted to prevent Contractor
from claiming, filing or enforcing any liens when the rights thereto arise
directly from Company’s failure to pay Contractor in breach of this Contract.

 

8



--------------------------------------------------------------------------------

20. Restoration of Work Site. Upon completion of any Work performed hereunder,
Contractor shall remove its surplus material and equipment from the Work site,
shall clean up the Work site in a diligent, good and workmanlike manner and
dispose of its own waste and trash in a lawful manner.

21. Conflicts of Interest. Except as otherwise expressly provided herein,
neither Contractor nor any director, employee, or agent of Contractor or its
subcontractors or vendors shall give to or receive from any director, employee,
or agent of Company any gift, entertainment or other favor of significant value,
or any commission, fee or rebate. Likewise, neither Contractor nor any director,
employee, or agent of Contractor or its subcontractors or vendors shall, without
prior written notification thereof to Company, enter into any business
relationship with any director, employee, or agent of Company or any affiliate,
unless such person is acting for and on behalf of Company. Contractor shall
promptly notify Company of any violation of this Section and any consideration
received as a result of such violation shall be paid over or credited to
Company. In the event of any violation of this Section, including any violation
occurring prior to the date of this Contract, resulting directly or indirectly
in Company’s issuance of Orders to Contractor, Company may at Company’s sole
option terminate this Contract and notwithstanding any other provision of this
Contract, pay Contractor only that amount earned prior to the date of
termination. Any designated representative for Company may audit any and all
records of Contractor Group for the purpose of confirming compliance with this
Section.

22. Precedence of Agreements and Conflict of Provisions. In the event there
should be any conflict or ambiguity created between the provision of this
Contract and any Order, Contractor’s work ticket, invoice, statement, published
rate schedule or any other type of memoranda, whether written or oral, between
Company and Contractor, or subsequent agreements between the Parties dealing
with the subject matter as this Contract, the provisions of this Contract shall
control unless modified pursuant to the strict application of Section 24 below.

23. Assignment of Contract/Subcontracts. Contractor agrees not to subcontract or
assign this Contract or any Work to be furnished hereunder without the prior
written consent of Company, and the assignment of this Contract or the
subcontracting of any Work to be performed hereunder, if so permitted by
Company, shall not relieve Contractor of its duties or obligations hereunder. If
Contractor attempts to subcontract or assign this Contract or any Work to be
furnished hereunder without such consent, such attempted assignment and
subcontracting shall be void and this Contract may be immediately terminated at
the option of the Company. All subcontractors shall have the minimum insurance
prescribed herein and otherwise comply with the terms of this Contract.

24. Modification of Contract. No change, modification, extension, renewal,
ratification, revision, discharge, abandonment or waiver of this Contract or any
of the provisions hereof or any representation, promise or condition relating to
this Contract shall be binding upon Parties unless made in writing, executed by
both Parties, and specifically referencing this Section 24 of this Contract,
provided that such reference shall be initialed by the representative of each
Party, and provided further that such representatives must be at a management or
officer position within the respective party equal to or greater than the
representative executing this Contract.

 

9



--------------------------------------------------------------------------------

25. Termination. Company, in its sole discretion, may terminate for any reason
and at any time the Work being performed by Contractor hereunder whether such
Work commenced under oral or written Orders. The termination of any such Work
shall not cancel this Contract and Contractor shall receive its normal
compensation pursuant to Section 10 of this Contract prorated to the actual hour
of termination for Services completed and Goods delivered.

26. Attorney’s Fees. In the event that either Party institutes suit to enforce
any right or obligation against the other Party arising from or incidental to
this Contract, then the prevailing Party shall be entitled to recover reasonable
attorney’s fees and court costs.

27. Notices. All notices or other communications hereunder (and the term
“notices” as used in this paragraph includes communications) shall be in writing
and may be effected by (i) personal delivery, (ii) registered or certified mail,
postage prepaid with return receipt requested, (iii) sent and delivered by a
nationally recognized overnight delivery service, or (iv) by email with written
confirmation promptly thereafter in accordance with clauses (i), (ii) or
(iii) or by return email. Mailed notices shall be addressed to the parties at
the addresses appearing below, but each party may change its address by written
notice to the other party in accordance with this Agreement. Notices delivered
personally shall be deemed communicated as of actual receipt; mailed notices
shall be deemed communicated upon receipt, refusal or as of the first attempted
date of delivery if unclaimed; and email notices shall be deemed communicated as
of the date of actual receipt; provided, emails not received between the hours
of 8:30 a.m. and 5:00 p.m. local time on a date which is not a Saturday, Sunday,
or federal or state holiday (business day), shall be deemed received at 8:30
a.m. on the next business day.

 

If to Operator:

   Diamondback E&P LLC       500 West Texas, Suite 1210       Midland, Texas
79707       Attention: Travis Stice       Email: tstice@windsorenergy.com   

If to Contractor:

   Bison Drilling and Field Services LLC       11800 HWY 191       Midland,
Texas 79707       Attention: Baron Honea       Email: bhonea@windsorenergy.com
  

28. Severability. If any term or provision of this Contract is held by a court
or agency of competent jurisdiction to be inconsistent with or contrary to any
applicable federal, state or local law, rule or regulation, said term or
provision shall be deemed to be modified to the extent required to comply with
said law, rule or regulation, and as so modified said provision and this
Contract shall continue in full force and effect.

29. Integration. This Contract supersedes any and all other agreements, either
oral or in writing, between the Parties with respect to the subject matter
hereof and contains all of the covenants and agreements between the Parties with
respect to the subject matter.

 

10



--------------------------------------------------------------------------------

30. Waiver. The failure of either Party to exercise any of its rights or
remedies hereunder shall not act as a waiver of such rights or remedies nor
shall such failure excuse the other Party from any of its obligations hereunder.

31. Third Party Beneficiaries. Except as provided in Section 15 with regard to
Contractor Group and Company Group, nothing herein shall be construed to confer
any benefit on any third party not a party to this Contract nor to provide any
rights to such third parties to enforce the provisions hereof.

32. Choice of Law. The Parties expressly agree that, since this Contract may
include performance at various locations, the obligations and liabilities
assumed by the Parties hereunder should not be subject to variation in
interpretation by reasons of the geographical locale of Work site. The Parties
therefore agree that this Contract, and the enforcement, interpretation and
construction thereof shall, to the maximum extent allowed, be governed solely by
the laws of the State of Texas, without regard to any conflicts of law
principles of said jurisdiction that might require the application of the laws
of another jurisdiction.

33. Survival. The representations and warranties by Contractor, and the
indemnities in this Contract shall survive the completion of any Work performed
hereunder by Contractor and the termination of this Contract.

34. Headings for Convenience. Sections of this Contract have been labeled for
the convenience of the Parties and such headings are not to be utilized for the
purpose of construing the meaning of any provision of this Contract.

35. Multiple Counterparts. This contract may be executed in multiple
counterparts, each of which shall be deemed an original and all of which shall
constitute but one and the same instrument.

 

11



--------------------------------------------------------------------------------

EXHIBIT A

DRUG AND ALCOHOL POLICY

Prohibition of Drugs and Alcohol. Contractor agrees to be responsible for
ascertaining, maintaining, and monitoring the alcohol and drug free status of
its and its subcontractors’ employees who are employed on Company’s property
and, to that end, agrees to the following minimum requirements:

(a) Company reserves the right to ban from its property any of Contractor’s or
its subcontractors’ employees who cannot establish that they are drug and
alcohol free to Company’s satisfaction.

(b) Contractor’s and its subcontractors’ employees shall not be permitted to
perform Work on Company’s property without first consenting to undergo periodic
drug or alcohol screening tests.

(c) If the performance of any of Contractor’s and its subcontractors’ employees
on Company’s property appears erratic or impaired or after any accident or
safety violation where, in Company’s sole opinion, such employee’s actions
indicate that the accident or violation could reasonably have been caused by
alcohol or drug use, Company may direct Contractor to remove such employee from
Company’s property at Contractor’s sole cost. No employee so removed shall be
permitted to return to Company’s property without first undergoing a medical
examination that establishes to Company’s satisfaction that the condition was
not drug or alcohol related.

(d) Company reserves the right to undertake a search of Contractor’s and its
subcontractors’ employees personal effects that are located on Company’s
property at any time during the performance of the Work to ascertain whether
such employees have in their possession drugs, alcohol or any other controlled
dangerous substance and the unexcused possession of such will constitute cause
for Company to immediately seek replacement of such employees.

(e) Notwithstanding any compliance by Contractor with the requirements set forth
herein, and notwithstanding Company’s satisfaction with Contractor’s means of
demonstrating compliance herewith, Contractor shall be and remain fully
responsible for any and all failures, and the consequences thereof, to ensure
that its and its subcontractors’ employees are drug and alcohol free in transit
while working on Company’s property.

 

12



--------------------------------------------------------------------------------

EXHIBIT B

ENVIRONMENTAL LAWS

1. Compliance with Environmental Laws. Contractor shall give all notices and
otherwise fully comply with all laws, statutes, regulations, ordinances, rules,
standards, orders or determinations of any local, state or federal governmental
authority (including related determinations, interpretations, orders or opinions
by any judicial or administrative authority) that has jurisdiction over the
Contractor, the Work or the Work site pertaining to protection or conservation
of the air, land, water, human health, industrial hygiene or other aspects of
the environment, including, without limitation, the following statutes, as
supplemented and amended from time to time: the Clean Air Act, the Comprehensive
Environmental Response, Compensation and Liability Act, the Federal Water
Pollution Control Act, the Solid Waste Disposal Act, the Resource Conservation
and Recovery Act, the Safe Drinking Water Act, the Toxic Substances Control Act,
the Hazardous Materials Transportation Act, the Federal Oil Pollution Act of
1990 and comparable state and local statutes and implementing rules or
regulations (“Environmental Laws” ).

2. Hazardous Materials. Contractor represents and warrants to Company that upon
delivery or performance of the Work, the Work will not contain or otherwise have
incorporated into it any chemical, material or other substance defined as or
included in the definition of “hazardous substance,” “hazardous material,”
“hazardous chemical,” “hazardous chemical substance,” “hazardous waste,” or
“toxic substance” or words of similar meaning and regulatory effect, as such
terms are defined under any Environmental Laws, any broader definition of such
terms that is used by a state or locality that has jurisdiction over the Work,
or the site or any interpretation by administrative or judicial authorities, or
any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority or which may or could pose a
hazard to human health and safety including, without limitation, asbestos in any
form and polychlorinated biphenyls.

3. Notice of Spills. Contractor shall notify Company as soon as possible after
discovery or containment (and in no event later than 1 hour) following any
accident or spill involving the release of any chemical, material or other
substance described in 2 above.

 

13



--------------------------------------------------------------------------------

EXHIBIT C

FEDERAL CONTRACT PROVISIONS

Contractor shall fully comply with the following statutes and executive orders
as well as the regulations, orders and rules promulgated thereunder, where
required by law, and such statutes and executive orders are hereby incorporated
in this Contract by reference as if fully set out: (1) Equal Opportunity Clause
(Applicable to all Short Forms for amounts in excess of $10,000, 41 CFR 60-1.4);
(2) Affirmative Action Compliance Programs (Applicable to Short Forms for
amounts of $50,000 or more and if Owner has 50 or more employees, 41 CFR
60-1.40); (3) Equal Employment Opportunity Reporting Requirements (Applicable to
Short Forms for amounts of $50,000 or more and if Owner has 50 or more
employees, 41 CFR 60-1.7); (4) Employment of the Handicapped (Applicable to
Short Forms for amounts of $2,500 or more, 41 CFR 60-741); (5) Employment of
Disabled Veterans and Veterans of the Vietnam Era (Applicable to Short Forms for
amounts of $10,000 or more, 41 CFR 60-250); (6) Utilization of Small Business
Concerns and Small Disadvantaged Business Concerns (Applicable to Short Forms
for amounts of $10,000 or more, 48 CFR 52.219-8); (7) Utilization of Women-Owned
Business concerns (Applicable to Short Forms for amounts of $25,000 or more, 48
CFR 52.219-8); (8) Utilization of Labor Surplus Area Concerns (Applicable to
Short Forms for amounts of $25,000 or more, 48 CFR 52.219-1 to 52-219-21);
(9) Small Business and Small Disadvantaged Business Concerns and Labor Surplus
Area Concerns (Applicable to Short Forms for amounts of $500,000 or more, 48 CFR
52.219-9); (10) Clean Air and Water (Applicable to Short Forms for amounts of
$100,000 or more, 48 CFR (ch. 1) 23.104; 48 CFR (Ch. 1) 52.223-2); and
(11) Hazardous Material Indemnification and Material Safety Data (Applicable
when it is contemplated that the Short Form will require delivery of hazardous
materials as defined in 29 USC 651, et seq.; 29 CFR 1901, et seq.).

Contractor certifies that it does not maintain or provide for its employees any
segregated facilities at any of its establishments, and that it does not permit
its employees to perform their services at any location, under its control,
where segregated facilities are maintained. It certifies further that it will
not maintain or provide for its employees any segregated facilities at any of
its establishments and that it will not permit its employees to perform their
services at any location, under its control, where segregated facilities are
maintained. The Contractor agrees that a breach of this certification is a
violation of the Equal Opportunity Clause. As used in this certification, the
term “segregated facilities” means but is not limited to any waiting rooms, work
areas, rest rooms and wash rooms, restaurants and other eating areas, time
clocks, locker rooms and other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment areas, transportation and housing
facilities provided for employees which are segregated by explicit directive or
are in fact segregated on the basis of race, color, religion, sex, or national
origin, because of habit, local custom or otherwise. It further agrees that
(except where it has obtained identical certifications from proposed
subcontractors for specific time periods) it will obtain identical
certifications from proposed subcontractors prior to the award of subcontracts
exceeding $10,000 which are not exempt from the provisions of the Equal
Opportunity Clause; that it will retain such certification in its files; and
that it will forward the following notice to such proposed subcontractors
(except where the proposed subcontractors have submitted identical certificates
for specific time periods):

 

14



--------------------------------------------------------------------------------

“NOTICE TO PROSPECTIVE SUBCONTRACTORS OF REQUIREMENT FOR CERTIFICATIONS OF
NONSEGREGATED FACILITIES.

A Certification of Nonsegregated Facilities must be submitted prior to the award
of any subcontract exceeding $10,000 which is not exempt from the provisions of
the Equal Opportunity Clause. The certification may be submitted either for each
subcontract or for all subcontracts during a period (i.e. quarterly,
semiannually or annually).” Note that the penalty for making false statements is
prescribed in 18 U.S.C. 1001.

 

15



--------------------------------------------------------------------------------

EXHIBIT D

REQUIRED INSURANCE

A. WORKERS’ COMPENSATION AND EMPLOYER’S LIABILITY insurance covering employees
engaged in operations hereunder in compliance with all applicable state and
federal laws. Coverage to include:

 

  (i) Workers’ Compensation statutory benefits for those states where operations
are conducted. A rejection of the Workers’ Compensation Act in Wyoming will not
be considered valid compliance with this provision. (Owners, who are sole
proprietors, may provide valid proof of Health/Medical Insurance coverage to
comply with the requirements of the Worker’s Compensation Act.)

 

  (ii) Employer’s Liability limits of $1,000,000 each employee, $1,000,000 each
employee/disease, and $1,000,000 policy limit.

 

  (iii) Endorsements providing coverage under Voluntary Compensation, and for
Alternate Employers, where applicable.

 

  (iv) Policy to be endorsed to provide that a claim brought “in rem “ shall be
treated as a claim brought against the insured.

B. COMMERCIAL GENERAL LIABILITY insurance with a limit of $1,000,000 per
occurrence, subject to a $1,000,000 General Aggregate and including the
following:

 

  (i) Separate Aggregate limit of at least $1,000,000 for claims under the
Products and Completed Operations hazard.

 

  (ii) Contractual liability coverage covering all operations without regard to
any limitations set forth in this Contract.

 

  (iii) Sudden and Accidental Pollution Liability coverage of at least
$1,000,000.

C. BUSINESS AUTOMOBILE insurance covering all Owned, Hired and Non-Owned
vehicles with a combined single limit for bodily injury and property damage
liability of $1,000,000 per accident or occurrence.

For all coverages shown above, the territorial limits of the policies shall
extend to any area of the world in which the Work is to be conducted.

The Certificate of Insurance required under Paragraph 16 Insurance of this
Contract shall list Diamondback E&P LLC as certificate holder.

 

16



--------------------------------------------------------------------------------

EXHIBIT “B”

Rate Schedule

See attached.



--------------------------------------------------------------------------------

BISON DRILLING & FIELD SERVICES LLC

FIELD SERVICES 2013 PRICE SHEET

11800 Highway 191

Midland, Texas 79707

Phone:432-617-0511

Fax:432-617-0577

 

Well Servicing Units

  

RIG TIME: 500 Series Taylor Well Service Unit

   $ 300 / hour   

Rubber Goods and Fishing Tools will be charged separately (swab cups, oil saver
rubbers, and rod fishing tools, etc.)

  

TRAVEL TIME CHARGE:

   $ 175 / hour   

Time starts when leaving the shop in the morning and stops when we arrive at
location

(Same for returning to shop-Min. 1/2 hour One-Way)

  

TIW Valve (2 3/8” & 2 7/8”)

   $ 225 / first five days   

Additional Days

   $ 25 / day   

Rental Tools and Equipment

  

Blow out preventers (per well basis)

   $ 450 / first five days   

Additional Days

   $ 45 / day   

Delivery and Pickup with trailer

   $ 150 each way   

Service of bop (rubber goods billed separate)

   $ 250 / bop   

Rubber Goods

   $ 100   

Pipe racks, catwalk, rig mat (or $50.00 each / day)

   $ 150 / day   

Flow back tanks

   $ 100/day   

Mud Buckets

   $ 150 / day   

Delivery and Pickup

   $ 150 each way   

Drill Collars: 3 1 /2” and 3 1 /8” Drill Collars per Collar

   $ 185 / first day   

Each Additional Day per Collar

   $ 40 / each additional day   

 

* Bit subs, cross over subs, lift subs, collars clamp come included with drill
collars, service and inspections not included

 

Reverse Unit

  

Operator, triplex pump, 2.5 swivel (includes mileage)

   $ 2,000 /day   

Stand by charges

   $ 750 / day   

2.5 Swivel and Operator Only (includes mileage)

   $ 1,450 / day   

BIW rubber

   $ 200 each   

String float valve

   $ 200 each   

BIW stripper head

   $ 200/day   

Rod Fishing Tools

  

FT 2” os03-20 combo top

   $ 100   

FT 2” os02-20 combo lower bowl

   $ 250   

FT 2” bs02-20 spring lower

   $ 15   

1 1/2” Sleeve

   $ 180   

1 9/16” Sleeve

   $ 180   

1 5/8” Sleeve 180

   $ 180   

FT 2 1/2” osO3-25 combo top

   $ 125   

FT 2 1/2 osO2-25 combo lower

   $ 300   

FT 2” br 11-20 baby red

   $ 450   

FT 2”bs 11-20 polish rod tool

   $    750 WITH 1” – 1 1/2”   

Slips 5/8 TO 3/4

   $ 125   

Slips 3/4 TO 7/8

   $ 125   



--------------------------------------------------------------------------------

1 1/2” Sleeve

   $ 180   

1 9/16” Sleeve

   $ 180   

1 5/8” Sleeve

   $ 180   

Ft br 11-25 baby red complete

   $ 350   

Ft 2 1/2” os03-25 combo top

   $ 125   

Ft 2 1/2 os02-25 combo lower

   $ 300   

Ft 2 1/2” bs02-25 spring lower

   $ 20   

5/8 TO 3/4 Slips

   $ 150   

3/4 TO 7/8 Slips

   $ 150   

7/8 TO 1” Slips

   $ 175   

1/2” sleeves of any size

   $ 225   

Swab Cups. Wife Goods

  

2 3/8 wife cup

   $ 25   

2 3/8 mt swab cup

   $ 25   

2 3/8 regal swab cup

   $ 25   

2 7/8 bx swab cup

   $ 25   

9/16 oil saver rubber

   $ 20   

2 3/8 tbg wiper rubber

   $ 35   

Rod stripper rubber

   $                     40 each set   

Depthometer

   $ 100 / use   

Hotshot / Labor*

  

3/4 Ton Diesel (with trailer and driver)

  

Minimum Call Out Rate (within 50 mile radius of Bison Field Office)

   $ 250   

Hourly Rate (after 4 hours)

   $ 65 / hour   

1 Ton Diesel (with trailer and driver)

  

Minimum Call Out Rate (within 50 mile radius of Bison Field Office)

   $ 300   

Hourly Rate (after 4 hours)

   $ 75 / hour   

Extra Helper (when needed)

   $ 25 /hour   

 

* Same truck and labor charge fir roustabout work



--------------------------------------------------------------------------------

EXHIBIT “C”

Rate Schedule

(Trailers, Forklifts and Well Spudders Only)

See attached.



--------------------------------------------------------------------------------

RATE SCHEDULE

Trailers, Forklifts and Well Spudders Only

Trailers:

$125/day

Forklifts:

$100/day

Well Spudders:

 

  • 350 Foot Surface Pricing: $30,000

 

  • Including rathole and mousehole: $37,500

 

  • 400 Foot Surface Pricing: $34,285

 

  • Including rathole and mousehole: $41,785

 

  • 600 Foot Surface Pricing: $45,000

 

  • Including rathole and mousehole: $52,500